Citation Nr: 0620724	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for deep venous thrombosis 
of the right lower extremity, claimed as secondary to service 
connected right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1966.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2003, 
which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in September 
2005, a transcript of which is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required to comply with the duty to assist.  In his 
September 2005 hearing, the veteran indicated he receives 
current treatment at the Lyons VA medical center, as well as 
at East Orange and Trenton clinics, and that he was seen for 
his venous problems about six months prior to the hearing.  
The latest VA treatment records on file are dated in December 
2002.  Records since that date should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
veteran should also be asked to provide information regarding 
any private treatment for his right leg condition since 
December 2002.

As the claims file is otherwise being remanded, the Board 
notes that the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's January 2003 letter to the veteran did 
not advise him of the evidence that is necessary to 
substantiate the elements for degree of disability and 
effective date.  Id.; 38 C.F.R. § 3.159 (2005).  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any right leg 
condition since December 2002.  In 
addition, VA medical records from the 
Lyons VA medical center and the East 
Orange and Trenton VA clinics should be 
obtained.  After securing any necessary 
release, the RO should obtain these 
records.

3.  The RO should then re-adjudicate the 
claim for right leg deep vein thrombosis.  
If the claim remains denied, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


